Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 1 of 29            FILED
                                                                  2021 Jun-30 PM 03:01
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                   EXHIBIT A




                                                        EXHIBIT A
                  Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 2 of 29




                                                           11AMIVESILLCASEDET
                                                                                                                        PREPARED FOR: NEAL MOORE

                             County: 31       Case Number: CV-2021-900272.00                          Court Action:
              /WOM           Style: JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC.
                                                                                                                                                          Real Time




       Case Information
    CoUnty:          31-ETOWAH                  Case Number:    CV-2021-900272.00                                 Judge:         CDR:CODY D. ROBINSON
    Style:           jEss10A NELSON           ERIAN INFORMATION SOLUTIONS,INC.
    Flied:           06/01/2021                 Case Status:    ACTIVE                                            Case Type: OTHER CV CASE
    Trial Type:      JURY                       Track:                                                            Appellate Case: 0
    No of Plaintiffs; 1                         No of Defendants:   1



     I Damages
    Damage Amt:      0,00                       Punitive Damages:             0.00                                  General Damages;        0.00
I   No Damages:                                 Compensatory Damages:          0.00
    Pay To:                                     Payment Frequency:                                                  Cost Pald By:


        Court Action                                                —

    Court Action Code:                             Court Action Dem                                              Court Action Date:
    Num of Trial days;         0                   Num of Liens:      0                                          Judgment For:
    Dispositon Date of Appeal:                     Disposition Judge: :                                          Disposition Type:
    Revised Judgement Date:                        Minstrel;                                                     Appeal Date:
    Date Trial Began but No Verdict(TBNV1):
    Date Trial Began but No Verdict(TBNV2):


       Comments
  Comment 1:
i Comment 2:


      Appeal Information
    Appeal Date:                               Appeal Case Number:                                                  Appeal Court:
    Appeal Status:                             Orgln Of Appeal:
    Appeal To:                                 Appeal To Desc:                                                      LowerCourt Appeal Date:
    Disposition Date Of Appeal:                                         Disposition Type Of Appeal:


      Administrative Information
    Transfer to AdmIn Doe Date:                  Transfer Reason:                                        Transfer Dem
    Number of Subponeas:                         Last Update:           06/0112021                       Updated By:       AJA




Parties
Patty 1- PlaintiffINDIVIDUAL - NELSON JESSICA
        Pa         Information
     Party:           C001-Plaintiff             Name:         NELSON JESSICA                                                       Type:          I-INDIVIDUAL
     Index:               D EXPERIAN INF         Alt Name:                                              Hardship:     No            JID:           CDR
     Address 1:       C/0 METHVIN TERRELL                                                               Phone:        (256) 000-0000
               Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 3 of 29




  Address 2:     2201 ARLINGTON AVENUE s
  City:          BIRMINGHAM            State:      AL                                  Zip:         35205-0000 Country:    US
  SSN:           XXX-XX-X999           DOB:                                            Sex:         F          Race:


     Court Action
  Court Action:                                                                                 Court Action Date:
  Amount of Judgement: $0.00                       Court Action For                             Exemptions:
  Cost Against Party:  $0.00                       Other Cost:      $0.00                       Date Satisfied:
  Comment:                                                                                      Arrest Date:
  Warrant Action Date:                             Warrant Action Status:                       Status Description:


    Service information
                      moom,r}

  Issued:                Issued Type:                      Reissue:                             Reissue Type:
  Return:                Return Type:                      Return:                              Retum Type:
  Served:                Service Type                      Service On:                          Served By:
  Answer:                Answer Type:                      Notice of No Service:                Notice of No Answer:


    Attorneys
  Number        Attorney Code Type of Counsel Name                                 Email                                   Phone
  Attorney 1    STE153                        STEPHENS JAMES MATTHEW               MSTEPHENS@MTATTORNEYS.COM               (205)939-0199
  Attorney 2    REB004                        REBARCHAK BROOKE BOUCEK              BREBARCHAK@MMLAW.NET                    (205)939-0199
  Attorney 3    SEA030                        SEALS WALLACE WHITNEY                WHITNEY@COCHRUNSEALS,COM                (206)323-3900




Party 2 - Defendant BUSINESS - EXPERIAN INFORMATION SOLUTIONS,INC.
     Party Information
  Party:         D001-Defendant          Name:     EXPERIAN INFORMATION SOLUTIONS, INC.                         Type:      13-BUSINESS
  Index:         C NELSON JESSI        Alt Name:                                       Hardship:     No         JID:       CDR
  Address 1:     C/O CT CORPORATION SYSTEM                                             Phone:       (256) 000-0000
  Address 2:     4400 EASTON COMMONS WAY
  City:          COLUMBUS              State:    OH                                    Zip:          43219-0000 Country:   US
  SSN:           XXX-XX-X999           DOB:                                            Sex:                     Rece:
                              ._

rr- Court Action
  Court Action:                                                                                 Court Action Date:
  Amount of Judgement: $0.00                       Court Action For:                            Exemptions:
  Cost Against Party:  $0S0                        Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                      Arrest Date:
  Warrant Action Date:                             Warrant Action Status:                       Status Description:


    Service Information
  Issued: 06/01/2021 Issued Type: F-CERTIFIED MAIL BY FIL Reissue:                                 Reissue Type:
  Return:            Return Type:                         Return:                                  Return Type:
  Served:            Service Type                         Service On:                              Served By:
  Answer:            Answer Type:                         Notice of No Service:                    Notice of No Answer:




                                           Alacourt.corn   6/30/2021               2
                  Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 4 of 29




     Attorneys
   Number              Attorney Code Type of Counsel Name                                             Email                                             Phone
   Attorney 1          000000                        PRO SE




                   t
   Fee Status           Admin Fee      Fee Code         Payor         Payee        Amount Due         Amount Paid           Balance      Amount Hold Garnish Party
   ACTIVE               N              CONV             C001          000                     $0.00               $17,84         $0.00          60.00 0
   ACTIVE               N              CVOS             6001          000                   5501.00           5301.00            $0.00          $0.000
  ACTIVE      N           JDMD       C001    000                                            $100.00               $100.00        50.00          $0.000
  ACTIVE
  _._ _._     N           VADM
                                    -- --- „,000
                                     C001
       - _ ...- _ __ - _.--. _„ _.----       _ ___                                         „_$45.00
                                                                                              _ _ __._ _ „„545.00 50.00
                                                                                                            ____ ._-__  __                      $0.000
                                                                                                                                                -.-. „-
                                                                      Total:                $446.00               $463,84      417.84           $0.00


    Financial Histog„
 Transaction Description Disbursement Transaction Receipt Number Amoun                      From Party To Party Money             Admin      eason   Attorney Operator
 Date                    Accoun       Batch                                                                     Type              Fee
 06/02/2021       CREDIT        CONV              2021172       2349580         517.134     C001            000                                                 CAC
 06/02/2021       RECEIPT       CV05              2021172       2349590         $301.00     C001            000                                                 CAC
1 06/02/2021      RECEIPT       JDMD              2021172       2349600         $100.00     C001            000                                                 CAC
 06/02/2021       RECEIPT       VADM              2021172       2349610         645.00      C001            000                                                 CAC



  ase Action Summary
 ate:           Time         Code        Comments                                                                                                           Operator
        1        :24 PM      ECOMP - COMPLAINT E-FILED.                                                                                                     STE153
6/1/2021        3:24 PM      FILE        FILED THIS DATE: 06/01/2921             (AV01)                                                                     AJA
611150'1        3:24
                  PM         EORD        E-ORDER FLAG SET TO"V"                  (AV01)                                                                     AJA       _
6/1/2021        3:24 PM      SCAN        CASE SCANNED STATUS SET TO: N                  (AV01)                                                              AJA
            :a124,#*                    -:JURY 7144 REQUESTED           ("01)                                                                               AJA
6/1/2021        3:24 PM      ASSJ        ASSIGNED TO JUDGE: JUDGE CODY ROBINSON                (AV01)                                                       AJA
411/2021        :314:11/t              _ CASE ASSIGNED STATUS OF: ACTIVE                  (AV01)                                                            AJA
6/1/2021        3:24 PM      ORIG        ORIGIN: INITIAL FILING                (AV01)                                                                       AJA

671/2021        344 PM       .f30,91     G0:04 PA20:20RTYADDED: NELSON JESSICA            (AV02)                                                            AJA-
6/1/2021        3:24 PM      C001        INDIGENT FLAG SET TO: N                 (AV02)                                                                     AJA
6/01021, J11114164: .10001               LISTED AS ATTORNEY FOR C001:STEPHENS JAMES MATIll                                                                  AJA
611/2021        3:24 PM      C001        LISTED AS ATTORNEY FOR C001: REBARCHAK BROOKE BOU                                                                  AJA
611/202t        414
                  : 4&-                                                      SEALS WALLACE WHITNE                                                           AJA
6/1/2021        3:25 PM      C001        C001 E-ORDER FLAG SET TO "Y"               (AV02)                                                                  AJA
WitOtt          11;$13M      0001        13001 PARTY ADDED: EXPERIAN INFORMATION SOLUTIONS,                                                                 AJA
6/1/2021        3:26 PM      D001        INDIGENT FLAG SET TO: N                 (AV02)                                                                     AJA
6001            3:25PM,` -0001         rtlaTEDncroRNETPOR.0104PRO SE                       (AVO2)                                                           Ate
6/02021         3:25 PM      0001        CERT MAIL-FIL ISSUED: 06/01/2021 TO D001 (AV02)                                                                    AJA
itinOtt         3125kif =OOOi                 E=ORDER FLAG SET TO "V'               (AV02)                                                                  AJA
6/1/2021        3:49 PM      ENOTA       NOTICE OF APPEARANCE E-FILED                                                                                       SEA030


Images
Date:                         Doc#        Title                                  Description                                                                    Pages



                                                        Alaccsurtcom        6/30/2021                   3
               Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 5 of 29




6/1/2011 -124122 PM.       eicfiki
                                -coVERJfign              CIRCUIT COURT - CIVIL CASE
6/1/2021 3:24:22 PM    2   COMPLAINT                                                                      4
wincili 33215:31 PM:            LAINT7TRANSMOTA4         E-NOTICE TRANSMITTALS                            2
8/1/20213:25:32 PM     4   COMPLAINT -SUMMONS            E-NOTICE TRANSMITTALS
 final 440417
            ,PS „,„        fitaict OF APPEARANCE         of W,Whitney Seals,as co-counsel for Plaintiff   2
 /1/2021 3:49:22 PM    a   MISCELLANEOUS •TRANSMITTAL    &NOTICE TRANSMITTALS                             4


                                                   END OF THE REPORT




                                       Alacourt.com   6/30/2021              4
                   Case 4:21-cv-00894-CLM Document
                                           DOCUMENT1-11 Filed 06/30/21 Page 6 of 29
                                                                                                 ,,,, ELECTRONICALLY FILED
                                                                                                  :III      6/1/2021 3:24 PM
                                                                                                          — — ----,..„„
State of Alabama                                                                           Ca,            CIRCUIT COURT OF
                                            COVER SHEET                                      ,f       ETOWAH COUNTY,ALABAMA
Unified ,ludielal System              CIRCUIT COURT - CIVIL CASE                           3' CASSANDRA JOHNSON,CLER1
                                       (Not For Domestic Relations Cases)                  Date or ruing:       Judge t.:oge:
Form ARCiy-93 Rev. 9/18
                                                                                           06/01/2021

                                                GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                           JESSICA NELSON v. EXPERIAN INFORMATION SOLUTIONS, INC.

First Plaintiff:   0Business         ['Individual              First Defendant: [Business                 D Individual
                   0Government       DC)ther                               D Government 00ther
                                                       ,                                                                                    .
NATURE OF SUIT: Select primary cause of action, by checking box (check only one)that best characterizes your action:
                    ..                              .    .
TORTS: PERSONAL INJURY                          OTHER CIVIL FILINGS (cont'd)
  El WDEA - Wrongful Death                              0 MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
  0TONG - Negligence; General                                        Enforcement of Agency Subpoena/Petition to Preserve
  0TOMV - Negligence: Motor Vehicle                     0 QVRT - Civil Rights
 0TOWA - Wantonness                                     0 COND - Condemnation/Eminent Domain/Right-of-Way
 0TOPL - Product Liability/AEMLD                         0 CTMP - Contempt of Court
  0 TOMM - Malpractice-Medical                           Ei CONT - Contract/Ejectment/Writ of Seizure
  0 TQLM      - Malpractice-Legal                        D TOCN - Conversion
  0 TOOM - Malpractice-Other                             0 EQNP - Equity Non-Damages Actions/Declaratory Judgment/
                                                                     Injunction Election Contest/Quiet Title/Sale For Division
  Ej TBFM - Fraud/Bad Faith/Misrepresentation
                                                         0 CVUD - Eviction Appeal/Unlawful Detainer
  0 TOXX - Other:
                                                         0 FQRJ - Foreign Judgment
                                                         0 FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                         0 MK- Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
  I::j TOPE - Personal Property
                                                         0 PFAB - Protection From Abuse
  D TORE      -Real Properly
                                                         0 EPFA     - Elder Protection From Abuse
OTHER CIVIL FILINGS                                      0 QTLB - Quiet Title Land Bank
  0 ABAN - Abandoned Automobile                          0 FELA     - Rallroad/Seaman (FELA)
  0 ACCT - Account & Nonmortgage                         0 RPRQ - Real Property
  0 APAA - Administrative Agency Appeal                  0 WTEG - Will/Trust/Estate/Guardianship/Conservatorship
  El ADPA     - Administrative Procedure Act             0 COMP - Workers' Compensation
  0 ANPS - Adults in Need of Protective Service          Ed CVXX - Miscellaneous Circuit Civil Case
 ORIGIN:      F 0 INITIAL FILING                          A 0 APPEAL FROM                               0 p OTHER
                                                              DISTRICT COURT
              R 0 REMANDED                                T 9 TRANSFERRED FROM
                                                              OTHER CIRCUIT COURT

                                                                    Note: Checking "Yes" does not constitute a demand for a'
 HAS JURY TRIAL BEEN DEMANDED?                 RYES ONO             Jury trial,(See Rules 38 and 39, Alet.R.Cly.P, for procedure)
                                                      . .
 RELIEF REQUESTED:                   Ed MONETARY AWARD REQUESTED               ONO MONETARY AWARD REQUESTED

 ATTORNEY CODE:
         STE'l 53                                  6/1/2021 3:24:14 PM                            /s/ J MATTHEW STEPHENS
                                               Cate                                          Signature of Attorney/Party filing this form


 MEDIATION REQUESTED:                          EYES ONO      R UNDECIDED
 Election to Proceed under the Alabama Rules for Expedited Civil Actions:                EYES ENO
     Case 4:21-cv-00894-CLM Document
                             DOCUMENT1-1
                                       2 Filed 06/30/21 Page 7 of 29
                                                                   ELECTRONICALLY FILED
                                                                       6/1/2021 3;24 PM
                                                                     31-CV-2021-900272.00
                                                                      CIRCUIT COURT OF
                                                                 ETOWAH COUNTY,ALABAMA
                                                                 CASSANDRA JOHNSON,CLERK
     IN THE CIRCUIT COURT OF ETOWAH COUNTY,ALABAMA


JESSICA NELSON,
INDIVIDUALLY AND ON
BEHALF OF SIMILARLY
SITUATED CONSUMERS,
                                              CIVIL ACTION NUMBER:
            PLAINTIFF,

V.
                                              JURY TRIAL DEMANDED
EXPERIAN INFORMATION
SOLUTIONS,INC.

            DEFENDANT.

                        CLASS ACTION COMPLAINT

      This is an action brought by the Plaintiff, Jessica Nelson, individually and on

behalf of other similarly situated consumers nationwide, for statutory damages,

attorney's fees, and costs for Defendant's violations of the Fair Credit Reporting

Act 15 U.S.C, §1681 et seq.("FCRA").

                                    PARTIES

      1.    The Plaintiff Jessica Nelson (hereinafter "Plaintiff'), is a resident of

the City of Gadsden in Etowah County, Alabama, and is over the age of twenty-

one (21) years.

      2.    The Defendant Experian Information Solutions, Inc. (hereinafter

"Experian") is an Ohio corporation with a principal place of business in the State

of California, Equifax does and has at all pertinent times done business in Etowah

                                          1
      Case 4:21-cv-00894-CLM Document
                              DOCUMENT1-1
                                        2 Filed 06/30/21 Page 8 of 29




County, Alabama, Experian is a nationwide consumer reporting agency as that

term is defined by 15 U.S.C. §1681a(f).

      3.     Upon information and belief, the Defendant Experian is regularly

engaged in the business of assembling, evaluating and disbursing information

concerning consumers, such as Plaintiff and the putative class, for the purpose of

furnishing consumer reports as defined in 15 U.S.C. §1681a(f) to third parties.

      4.     Upon information and belief, the Defendant Experian disburses

consumer reports to third parties for monetary compensation.

      5.     All events herein occurred in this Etowah County, Alabama.

                               INTRODUCTION

      6.     This class action complaint describes how Experian, through a

uniform and systematic course of conduct, refuses to conduct reinvestigations of

disputed consumer information such as names, addresses, and social security

numbers in violation of the Fair Credit Reporting Act.

      7.     On two occasions Plaintiff sent a dispute letter to Experian requesting

that it correct and/or delete incorrect information about Plaintiff's name, addresses

and social security number. On both occasions Experian responded by refusing to

conduct an investigation, by failing to contact the third-party information

furnishers within five (5) business days of receiving the Plaintiff's dispute, and by

instructing Plaintiff to contact the furnishers of the information and get the



                                          2
      Case 4:21-cv-00894-CLM Document
                              DOCUMENT1-1
                                        2 Filed 06/30/21 Page 9 of 29




information corrected through those sources. Experian also failed to delete or

correct the incorrect information in violation of the FCRA.

      8.     By shirking its statutory duties, Experian's conduct is an outright

violation of the FCRA, and its conduct as it relates to Plaintiff and the putative

class is part of an intentional, corporate-wide policy that Experian inflicts on all

consumers nationwide.

      9.     Upon information and belief, Experian sells consumers' data to

lending institutions which send unsolicited offers of credit. As such, Experian

knows, or should know, that consumers have an interest in offers of credit not

being sent to incorrect addresses or that have incorrect names associated with the

consumer in order to prevent possible identity theft.

                          FACTUAL ALLEGATIONS

      10.    On or about November 29, 2019, Plaintiff obtained a copy of her

Experian credit report.

      11.    Upon review of her credit report, Plaintiff noted that Experian was

reporting two incorrect addresses, an incorrect name ("Jessica N. Bery"), and an

incorrect social security number.

      12.    Plaintiff, on or about December 30, 2019, wrote a letter to Experian

disputing the inaccurate information on her credit report.




                                          3
     Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 10 of 29
                              DOCUMENT




      13.    On or about January 22, 2020, Experian sent Plaintiff a letter to

"JESSICA NICHOLE BERRY" that stated its "reinvestigation of the dispute(s)

and/or other request(s) you recently submitted is now complete."

      14.    Plaintiff's name is Jessica Nelson as she clearly wrote in her

December 30, 2019 dispute to Experian. Jessica Nichole Berry was Plaintiff's

maiden name.

      15.    Experian wrote the following to Plaintiff in its January 22, 2020 letter:

"We are responding to your request to remove a name or Social Security number

on your personal credit report.      We store information based on identification

information provided to us by credit grantors or from information contained in

public records. One or more sources of information reported information you

questioned and it is a part of your credit history."

       16.   Instead of conducting a reinvestigation as is required by the Fair

Credit Reporting Act when a consumer like Plaintiff disputes any item on her

credit report, Experian's January 22, 2020 letter went on to state: "If you believe

an address in your credit report is inaccurate, you may want to contact the source

of the information directly. Please contact us by phone at 1 (800) 509-8495 if you

need additional assistance to determine the specific sources of particular address

information on your credit report." In the same paragraph Experian also told




                                           4
      Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 11 of 29
                               DOCUMENT




Plaintiff that if she disputed her Social Security number, she should contact the

source of the information directly or call Experian.

      17.    Experian, in its January 22, 2020 letter, did not list the source of any

of the disputed addresses or Social Security number information.

       18.   Essentially, Experian shifted its statutory duty to conduct a

reinvestigation onto the Plaintiff without even telling her who was reporting the

inaccurate information, by failing to let her know if the disputed information was

verified, modified or deleted as a result of her dispute and requiring her to spend

her time calling them so that they could potentially provide information relating to

who was furnishing the inaccurate information instead of simply including that

information in the letter it sent to Plaintiff

       19.    Nothing in the Fair Credit Reporting Act requires a consumer, such as

Plaintiff and the putative class, to contact Experian in order to learn the names of

any furnishers of disputed information such that she would have to contact those

furnishers herself. Rather, the FCRA requires Experian to contact those furnishers

and conduct an investigation of Plaintiff's dispute promptly and free of charge.

       20,    Upon information and belief, Experian, pursuant to its own internal

polices, conducted no meaningful reinvestigation of Plaintiff's dispute, and did not

contact any third party or consult any other source of information other than its

own inaccurate internal records.



                                             5
      Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 12 of 29
                               DOCUMENT




      21.      Upon information and belief, Experian, despite the statutory

requirement under 15           § 1681i(a)(2) to contact the furnisher of any disputed

information within five (5) business days of receiving notice of Plaintiff's dispute,

intentionally and, as a matter of policy, failed or refused to notify any entity that

provided Experian with the information that Plaintiff disputed in her December 30,

2019 letter.

      22.      Despite the clear requirements of 15 U.S.C. § 1681i(a)(2), Experian's

January 22, 2020 letter to Plaintiff stated: "In some instances we are able to

determine whether the disputed information should be changed or deleted without

having to contact the furnisher or vendor."

      23.      On February 7, 2020, after receiving Experian's January 22, 2020

letter, Plaintiff wrote again to Experian.

      24.      In her February 7, 2020 letter, Plaintiff reiterated her dispute

regarding the incorrect name, addresses and Social Security number on her credit

report and requested that Experian provide the source(s) of this inaccurate

information in writing to her so that she could contact the furnishers herself since

Experian was refusing to investigate her dispute.

      25.      In her February 7, 2020 letter, Plaintiff expressed to Experian that she

was concerned that the incorrect name, addresses and Social Security number

indicated that her identity potentially was stolen.



                                             6
      Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 13 of 29
                               DOCUMENT




      26.      Experian responded to Plaintiff's February 7, 2020 dispute on or

about February 26, 2020. This letter was addressed to "JESSICA NICHOLE

NELSON."

      27.      Experian's February 26, 2020 dispute results letter again stated: "If

you believe an address in your credit report is inaccurate, you may want to contact

the source of the information directly. Please contact us by phone at 1 (800) 509-

8495 if you need additional assistance to determine the specific sources of

particular address information on your credit report."

      28.      Again, as before, Experian's February 26, 2020 letter did not identify

the sources of any of the information that Plaintiff disputed.

      29.      There was no indication in Experian's February 26, 2020 letter that

the other inaccurate address, the inaccurate name or the inaccurate Social Security

number were verified, deleted or modified as the result of any reinvestigation

conducted by Experian.

      30.      Upon information and belief, Experian, despite the statutory

requirement under 15 U.S.C. § 1681i(a)(2) to contact the furnisher of any disputed

information within five (5) business days of receiving notice of Plaintiff's dispute,

intentionally and, as a matter of policy, failed or refused to notify any entity that

provided Experian with the information that Plaintiff disputed in her February 7,

2020 letter.



                                           7
      Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 14 of 29
                               DOCUMENT




          31,   Plaintiff again wrote to Experian on February 12, 2021. In her

February 12, 2021 dispute letter, she again reiterated her dispute of the inaccurate

name, address and Social Security number that Experian was reporting.

          32.   To date, Plaintiff has received no response to her February 12, 2021

letter.

          33.   Plaintiff incurred the cost of sending her three letters to Experian by

certified mail with return receipt requested.

          34.   Upon information and belief, to date, Experian has still failed or

refused to reinvestigate all of the information disputed by the Plaintiff.

          35.   Upon information and belief, Experian, as a matter of policy and in

violation of FCRA, upon receipt of a consumer's dispute of a reported name,

address or phone number, does not contact any third parties and does not conduct a

reasonable reinvestigation as required by FCRA. Rather, Experian sends a form

letter, much like the letters received by the Plaintiff; directing the consumer to

contact the furnisher of any such disputed information directly without identifying

the furnisher of the disputed info''nation and providing a number for the consumer

to call to ostensibly determine who is furnishing the inaccurate information and

then conduct his or her own investigation.

          36.   Experian's policy was recklessly or intentionally implemented and

violates FCRA.



                                            8
      Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 15 of 29
                               DOCUMENT




                        COUNT ONE
VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,15 U.S.C. 1681
        ET SEQ. AGAINST THE DEFENDANT EXPERIAN

      37.    The Plaintiff adopts the averments and allegations hereinbefore as if

fully set forth herein.

       38.    The Defendant Experian violated 15 U.S.C. §1681i by failing to

delete inaccurate information in the Plaintiff's credit file after receiving actual

notice of such inaccuracies; by failing to conduct a reasonable and lawful

reinvestigation; by failing to forward all relevant information to the furnishers; by

failing to maintain reasonable procedures with which to filter and verify disputed

information in the Plaintiff's credit file and by failing to provide notification of

Plaintiff's dispute to the furnisher of such disputed information within five (5)

business days after receiving Plaintiff's disputes.

       39.    Defendant Experian's conduct was willful, rendering this Defendant

liable for statutory and punitive damages in an amount to be determined by a jury

pursuant to 15 U.S.C. § 1681n. In the alternative, the Defendant Experian was

negligent, entitling the Plaintiff to recover under 15 U.S.C. § 1681o.

       40.    The Plaintiff is entitled to recover costs and attorney's fees from the

Defendant Experian in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n and/or § 1681o.




                                           9
      Case 4:21-cv-00894-CLM Document 1-1
                               DOCUMENT 2 Filed 06/30/21 Page 16 of 29




                            CLASS ALLEGATIONS

      41.   Plaintiff adopts and incorporates the factual allegations set out above.

      42.   Plaintiff brings this action pursuant to ALA. R. Civ, P. 23 on behalf of

herself and all others similarly situated who comprise a Class which is defined as

follows:

      All consumers in the United States of America who: (a) disputed
      information appearing on their Experian credit report; and (b) received from
      Experian within the last two years a response letter directing him or her to
      contact the furnisher of any such disputed information directly without
      identifying the furnisher of the disputed information,

      43.    Plaintiff is a member of the Class.

      44.    Excluded from the Class are judicial personnel involved in

considering the claims herein, all persons in bankruptcy, Defendant Experian, any

entities in which Experian has a controlling interest, and all of Experian's legal

representatives, heirs and successors.

      45.    It is estimated that the Class consists of thousands of consumers

nationwide. Accordingly, the members of the Class are so numerous that joinder

of all members, whether otherwise required or permitted, is impracticable. The

exact number of Class members is presently unknown to Plaintiff but can easily be

self-identified or ascertained from Experian's records.

      46.    There are numerous questions of law or fact common to the members

of the Class which predominate over any questions affecting only individual



                                          10
     Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 17 of 29
                              DOCUMENT




members and which make class certification appropriate in this case, including:

      a, Whether Experian, as a matter of policy and in violation of FCRA, upon
      receipt of a consumer's dispute of a reported name, address or phone
      number, does not contact any third parties and does not conduct a reasonable
      reinvestigation as required by FCRA;

      b. Whether Experian, after receiving a dispute such as Plaintiffs, pursuant
      to its own internal polices and in violation of the FCRA, conducts no
      meaningful reinvestigation of the dispute and does not contact any third
      party or consult any other source of information other than its own
      inaccurate internal records;

      c. Whether Experian, in violation of the FCRA, has failed to delete
      inaccurate information in the Plaintiffs and putative class's credit files after
      receiving actual notice of such inaccuracies;

      d. Whether Experian, in violation of the FCRA, has failed to maintain
      reasonable procedures with which to filter and verify disputed information in
      the Plaintiffs and putative class's credit files;

      e. Whether Experian, in violation of the FCRA, has failed to provide
      notification of Plaintiffs and putative class members' disputes to the
      furnisher of such disputed information within five (5) business days after
      receiving the disputes; and

      f. Whether Experian's conduct was willful or intentional.

      47.    The claims asserted by the named Plaintiff are typical of the claims of

the members of the Class, and Experian's common and uniform course of conduct

as set out herein is applicable to each member of the putative class.

      48.    This class action satisfies the criteria set forth in ALA. R. Civ. P. 23(a)

and 23(b) in that Plaintiff is a member of the Class; Plaintiff will fairly and

adequately protect the interests of the members of the Class; Plaintiffs interests



                                          11
      Case 4:21-cv-00894-CLM Document
                              DOCUMENT1-1
                                        2 Filed 06/30/21 Page 18 of 29




are coincident with and not antagonistic to those of the Class; Plaintiff has retained

attorneys experienced in class and complex litigation; and Plaintiff has, through

her counsel, access to adequate financial resources to assure that the interests of the

Class are adequately protected.

      49.    A class action is superior to other available methods for the fair and

efficient adjudication of this controversy for at least the following reasons:

      a. it is economically impractical for most members of the Class to prosecute
      separate, individual actions; and

      b. after the liability of Experian has been adjudicated, the individual and
      aggregate damages claims of all members of the Class can be determined
      readily by the Court.

       50.   Litigation of separate actions by individual Class members would

create the risk of inconsistent or varying adjudications with respect to the

individual Class members which would substantially impair or impede the ability

of other Class members to protect their interests,

       51.   Class certification is also appropriate because Experian has acted or

refused to act on grounds generally applicable to the Class, thereby making

appropriate declaratory and/or injunctive relief with respect to the claims of

Plaintiff and the Class members.

                        AMOUNT OF DAMAGES DEMANDED

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

judgment against the Defendant as follows:

                                           12
     Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 19 of 29
                              DOCUMENT




      A.       Declaratory judgment that the Defendant's conduct violated the

FCRA;

      B.       Statutory damages;

      C.       Punitive damages;

      D.       Costs and reasonable attorney's fees;

      E.       Such other and further relief that this Court deems necessary, just

and proper.

              PLAINTIFF DEMANDS TRIAL BY STRUCK JURY


Dated this l'day of June, 2021.


                                     Respectfully submitted,



                                     /S/ J. Matthew Stephens
                                     J. MATTHEW STEPHENS
                                     Attorney for Plaintiff

OF COUNSEL:

J. Matthew Stephens
Brook B. Rebarchak
METHVIN,TERRELL,YANCEY,
STEPHENS & MILLER,P.C.
2201 Arlington Avenue South
Birmingham, AL 35205
Telephone: (205)939-0199
Facsimile: (205)939-0399
mstephensAmtattorneys.corn
brebarchakgmtattornevs.com


                                        13
     Case 4:21-cv-00894-CLM Document 1-12 Filed 06/30/21 Page 20 of 29
                              DOCUMENT




COCHRUN & SEALS,LLP
F. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205)323-3900
Facsimile: (205)323-3906
whitneyeoehnmseals.com


Attorneysfor Plaintiffand the Proposed
Classes



Defendant to be served via Certified Mail, Return Receipt Requested, at:


Experian Information Solutions, Inc.
c/o CT Corporation System, Registered Agent
4400 Easton Commons Way
Suite 125
Columbus, Ohio 43219




                                         14
          Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 21 of 29



                                       AlaFile E-Notice



                                                                          31-CV-2021-900272,00


To: J MATTHEW STEPHENS
    mstephens@mmlaw.net




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                   JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC,
                                     31-CV-2021-900272.00

                       The following complaint was FILED on 6/1/2021 3:24:22 PM




    Notice Date:     6/1/2021 3:24:22 PM




                                                                      CASSANDRA JOHNSON
                                                                      CIRCUIT COURT CLERK
                                                                   ETOWAH COUNTY, ALABAMA
                                                                       801 FORREST AVENUE
                                                                                 SUITE 202
                                                                         GADSDEN, AL, 35901

                                                                                  256-549-2150
           Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 22 of 29



                                        AlaFile E-Notice




                                                                           31-CV-2021-900272.00


To: EXPERIAN INFORMATION SOLUTIONS, INC.
    0/0 CT CORPORATION SYSTEM
    4400 EASTON COMMONS WAY
    COLUMBUS,OH,43219




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                    JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC.
                                      31-CV-2021-900272.00

                        The following complaint was FILED on 6/1/2021 3:24:22 PM




     Notice Date:     6/1/2021 3:24:22 PM




                                                                       CASSANDRA JOHNSON
                                                                       CIRCUIT COURT CLERK
                                                                    ETOWAH COUNTY, ALABAMA
                                                                        801 FORREST AVENUE
                                                                                  SUITE 202
                                                                          GADSDEN, AL, 35901

                                                                                    256-549-2150
               Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 23 of 29


State of Alabama                                                                                    Court Case Number
Unified Judicial System
                                                   SUMMONS
                                                                                                    31-CV-2021-900272.00
Form C44 Rev. 4/2017                                - CIVIL -

                                N THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                             JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC.

  NOTICE TO: EXPERIAN INFORMATION SOLUTIONS, INC., C/O CT CORPORATION SYSTEM 4400 EASTON COMMONS WAY, COLUMBUS, OH 43219
                                                             (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT, A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU QR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S)OF THE PLAINTIFF(S),
  J MATTHEW STEPHENS
                                         (Name(s) of Attorney(s))
  WHOSE ADDRESS(ES) IS/ARE: 2201 ARLINGTON AVENUE SOUTH, BIRIMINGHAM, AL 35205                                                       ,
                                                 (Address(es) of Plaintiff(s) or Attomey(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DQCUMENT WERE SERVED ON YOU QR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
  D You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
    this action upon the above-named Defendant,
  El Service by certified mail of thls Summons is initiated upon the written request of JESSICA NELSON
     pursuant to the Alabama Rules of the Civil Procedure.                                       (Name(s)]
                 06/01/2021                                   /s/ CASSANDRA JOHNSON                             By:
                    (Date)                                            (Signature of Clerk)                                 (Name)

  ❑v   Certified Mail Is hereby requested.                     /s/ J MATTHEW STEPHENS
                                                               (Plaintiff's/Attorney's Signature)

                                               RETURN ON SERVICE
  0 Return receipt of certified mail received in this office on
                                                                                                       (Date)
  ❑    l certify that l personally delivered a copy of this Summons and Complaint or other document to
                                                              In                                                                County,
                     (Name of Person Served)                                                 (Name of County)
   Alabama on                                            .
                                  (Date)
                                                                                                    (Address of Server)
  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                              (Phone Number of Server)
      Case 4:21-cv-00894-CLM Document 1-15 Filed 06/30/21 Page 24 of 29
                               DOCUMENT
                                                            ELECTRONICALLY
                                                    •         31-CV-2021-900272.00
                                                               CIRCUIT COURT OF
                                                          BTQWAH COUNTY,ALABAMA
                                                          CASSANDRA JOHNSON,CLERK
  IN THE CIRCUIT COURT OF ETOWAH COUNTY,ALABAMA

JESSICA NELSON,
INDIVIDUALLY AND ON
BEHALF OF SIMILARLY
SITUATION CONSUMERS,

      PLAINTIFF,

vs.                                     31—CV-2021-900272

EXPERIAN INFORMATION
SOLUTIONS,INC,et. al.,

      DEFENDANT.


                      NOTICE OF APPEARANCE


      COMES NOW, W. Whitney Seals, of the law firm of Cochrun &

Seals, LLC,P.O. Box 10448,Birmingham,Alabama 35202, and moves this

Honorable Court to enter his name as co-counsel of record in the above-

styled cause for the Plaintiff.

                                         /s/ W Whitney Seals
                                        W. WHITNEY SEALS,
                                        Attorney for Plaintiff
OF COUNSEL:
COCHRUN & SEALS,LLC
P. O. Box 10448
Birmingham, AL 35202-0448
T:(205) 323.3900
F:(205) 323-3906
E: filings@cochrunseals.com
     Case 4:21-cv-00894-CLM Document 1-15 Filed 06/30/21 Page 25 of 29
                              DOCUMENT




                     CERTIFICATE OF SERVICE

      I do hereby certify on June 1, 2021, the foregoing was electronically
filed with the Clerk of the Court using the AlaFile E-system which will
send notification of such filing to the following:


and I hereby certified that I have mailed the foregoing document by
U.S. Mail, postage prepaid, to the following non-AlaFile participants:

Experian Information Solutions, Inc.
Reg. Agt. CT Corporation System
4400 Easton Commons Way, Suite 125
Columbus, OH 43219

                                         /s/ W. Whitney Seals
                                        OF COUNSEL
          Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 26 of 29



                                       Ala File E-Notice



                                                                    al-CV-2021.900272,00


To: WALLACE WHITNEY SEALS
    anita@cochrunseals.com




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT QF ETOWAH COUNTY, ALABAMA

                   JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC.
                                     31-CV-2021-900272.00

              The following NOTICE QF APPEARANCE was FILED on 6/1/2021 3:49:17 PM




    Notice Date:     6/1/2021 3:49:17 PM




                                                                 CASSANDRA JOHNSON
                                                                 CIRCUIT COURT CLERK
                                                              ETOWAH COUNTY, ALABAMA
                                                                  801 FORREST AVENUE
                                                                            SUITE 202
                                                                    GADSDEN, AL, 35901

                                                                              256-549-2150
          Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 27 of 29



                                       AlaFile E-Notice



                                                                    31-CV-2021-900272.00


To: EXPERIAN INFORMATION SOLUTIONS, INC.(PRO SE)
    C/O CT CORPORATION SYSTEM
    4400 EASTQN COMMONS WAY
    COLUMBUS, OH,43219-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                   JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC.
                                     31-CV-2021-900272.00

              The following NOTICE OF APPEARANCE was FILED on 6/1/2021 3:49:17 PM




    Notice Date:     6/1/2021 3:49:17 PM




                                                                 CASSANDRA JOHNSON
                                                                 CIRCUIT COURT CLERK
                                                              ETOWAH COUNTY, ALABAMA
                                                                  801 FORREST AVENUE
                                                                            SUITE 202
                                                                    GADSDEN, AL, 35901

                                                                              256-549-2150
          Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 28 of 29



                                       AlaFile E-Notice




                                                                    31-CV-2021-900272.00


To: STEPHENS JAMES MATTHEW
    mstephens@mmlaw.net




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF ETOWAH COUNTY,ALABAMA

                   JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC.
                                     31-CV-2021-900272.00

              The following NOTICE OF APPEARANCE was FILED on 6/1/2021 3:49:17 PM




    Notice Date:     6/1/2021 3:49:17 PM




                                                                  CASSANDRA JOHNSON
                                                                  CIRCUIT COURT CLERK
                                                               ETOWAH COUNTY, ALABAMA
                                                                   801 FORREST AVENUE
                                                                             SUITE 202
                                                                     GADSDEN, AL, 35901

                                                                              256-549-2150
          Case 4:21-cv-00894-CLM Document 1-1 Filed 06/30/21 Page 29 of 29



                                       AlaFile E-Notice




                                                                    31-CV-2021-900272.00


To: REBARCHAK BROOKE BOUCEK
    brebarchak@mmlaw.net




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                   JESSICA NELSON V. EXPERIAN INFORMATION SOLUTIONS, INC,
                                     31-CV-2021-900272.00

              The following NOTICE OF APPEARANCE was FILED on 6/1/2021 3:49:17 PM




    Notice Date:     6/1/2021 3:49:17 PM




                                                                 CASSANDRA JOHNSON
                                                                 CIRCUIT COURT CLERK
                                                              ETOWAH COUNTY, ALABAMA
                                                                  801 FORREST AVENUE
                                                                            SUITE 202
                                                                    GADSDEN, AL, 35901

                                                                              256-549-2150
